TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00590-CR




                               Ex parte Christopher Lee Murray




    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
      NO. 121900, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                               DISSENTING OPINION


               Although million-dollar bonds continue to invite appellate court scrutiny, even in

2008, the starting point of our review is the record that the defendant has the burden to develop. On

the scant record before us here, I would hold that the district court did not abuse its discretion in

concluding that Mr. Murray did not meet his burden of proving excessive bail. Accordingly, I

respectfully dissent.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: March 20, 2008

Do Not Publish